UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 27, 2010 COMMUNITY CENTRAL BANK CORPORATION (Exact name of Registrant as specified in its charter) Michigan 000-33373 38-3291744 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 100 N. Main Street, Mt. Clemens, MI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (586) 783-4500 Not Applicable (Former name or former address, if changed since last year) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 8.01. Other Events The Corporation today issued a press release reiterating its earlier announcement that Ray Colonius was appointed interim CEO of the Corporation and the Bank in light of the unexplained absence of its current CEO, Dave Widlak. A copy of the press release is filed as Exhibit 99.1 hereto and is hereby incorporated by reference. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 27, 2010 COMMUNITY CENTRAL BANK CORPORATION (Registrant) By: /s/ Ray T. Colonius Ray T. Colonius Interim Chief Executive Officer Chief Financial Officer 3
